Case 8:20-cv-01738-JSM-TGW Document 1-3 Filed 07/28/20 Page 1 of 3 PageID 16




                          EXHIBIT C
          Case 8:20-cv-01738-JSM-TGW Document 1-3 Filed 07/28/20 Page 2 of 3 PageID 17




           From: Joseph Jefferson <joseph@email.trueaccord.com>
           Date: July 7, 2020 at 12:28:21 PM EDT
           To: Jennifer Holt <jenn    @gmail.com>
           Subject: Jennifer, your account requires attention.
           Reply-To: support@email.trueaccord.com




                                                                                           This is an important message
                                                                                           for Jennifer Holt. If you are not
                                                                                           this person, please disregard
                                                                                           and delete it.
                                                                                           Email not displaying correctly?
                                                                                           Skip to our message.




           Jennifer, we're here to help you

           Your $8.55 balance with Klarna is past due. You agreed to terms that indicate
           you are liable to pay this balance.

           You can start to resolve your balance today through our website.



                 Resolve My Balance


           This communication is from a debt collector. This is an attempt to collect a
           debt and any information obtained will be used for that purpose.




https://mail.google.com/mail/u/0?ik=31a80e737e&view=pt&search=all&permthid=thread-f%3A1671577503920670489%7Cmsg-f%3A1671577503920…   1/2
Case 8:20-cv-01738-JSM-TGW Document 1-3 Filed 07/28/20 Page 3 of 3 PageID 18
